                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


SCOTT ALLEN ALTLAND,                                 )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:20-CV-24-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Court hereby reverses the
Commissioner's decision under sentence four of 42 U.S.C. § 405(g) and remands the case to the
Commissioner for further proceedings.



This Judgment Filed and Entered on March 10, 2021, and Copies To:
Charles F. Hall, IV                                  (via CM/ECF electronic notification)
Mark J. Goldenberg                                   (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
March 10, 2021                               (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 7:20-cv-00024-D Document 34 Filed 03/10/21 Page 1 of 1
